Name: Commission Regulation (EEC) No 1717/79 of 3 August 1979 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 79 Official Journal of the European Communities No L 198/21 COMMISSION REGULATION (EEC) No 1717/79 of 3 August 1979 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren * 1 . From 1 September 1979 the Community contribution shall be : (a) 21-40 ECU per 100 kilograms of products in Category I "whole milk" ; (b) 12-35 ECU per 100 kilograms of products in Category II "semi-skimmed milk" ; (c) 5-30 ECU per 100 kilograms of products in Category III "skimmed milk" ; (d) for products in Categories IV, V and VI, an amount calculated per 100 kilograms of product on the basis :  of the fixed amount given under (a) for whole milk and, as appropriate,  450 kilograms of whole milk for Catego ­ ries IV and V, or  900 kilograms of whole milk for Cate ­ gory VI 1 , or  1 000 kilograms of whole milk for Cate ­ gory VI 2.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regu'ation (EEC) No 1761 /68 (2), Having regard to Council Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren (3), as last amended by Regulation (EEC) No 1 637/79 (4), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 1 598/77 (5), as last amended by Regulation (EEC) No 2414/78 (6), lays down the amounts of the Community financial contribution for the various kinds of milk products ; Whereas this Community contribution was increased by Council Regulation (EEC) No 1637/79 with effect from 1 September 1979 ; whereas amounts should therefore be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 1598/77 is amended to read as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7. 1978 , p. 6. (3) OJ No L 131 , 26 . 5 . 1977, p. 8 . (4) OJ No L 192, 31 . 7. 1979, p. 1 . (5 ) OJ No L 177, 16 . 7 . 1977, p. 22. (6) OJ No L 292, 18 . 10 . 1978 , p. 8 .